Citation Nr: 1337808	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-15 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart condition, claimed as viral myocarditis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from June 1965 to October 1965, with service in the Reserves prior to his active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing in August 2010.  A transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in December 2010 when it was reopened and remanded for additional development on a de novo basis.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current heart condition is related to his active service, including any chest complaints noted therein.   


CONCLUSION OF LAW

Service connection for a heart condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of an October 2007 letter.  The letter provided the Veteran notice of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration (SSA) records, and a VA examination report.  
The Veteran was also afforded a hearing before the undersigned VLJ at which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issue and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim and specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his pertinent treatment history and symptoms prior, during and since service.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304.  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that service connection is warranted for his heart condition.  He argues, in essence, that when he became ill during his active service he contracted a heart virus that went undetected for many years due to the lack of medical research and knowledge, and that his current heart condition is related to his illness in service.  

Pre-service treatment records show that the Veteran was hospitalized from August 13, 1963 to August 17, 1963 for complaints of sudden chest pain.  (Because the Veteran was a dependent of a retired Veteran, these records are from an Army Hospital.)  He was noted to have severe dyspnea and x-rays revealed a pneumothorax of the left chest.  He underwent a thoracotomy of the left chest.  On August 15, 1973, no pneumothorax was identified following removal of the tube.  The diagnosis was pneumothorax, left, spontaneous.  

On November 1963 enlistment reserve report of medical examination, the heart and vascular system were normal on clinical evaluation.  

From April 22, 1964 to April 28, 1964, (prior to service), the Veteran was again hospitalized for intermittent left anterior chest pain which became worse on deep inspiration and persisted.  X-rays of the chest revealed a left pneumothorax.  He again underwent a thoracotomy of the left chest, which was removed April 23, 1964.  The diagnosis was pneumothorax, spontaneous, left, nontuberculous.  Again, the Veteran's status at the time of this treatment was as a dependent.  

In November 1964, the Veteran complained of "pressure type" pain in his upper left chest similar to what he had previously with his pneumothorax.  His chest was clear to symptoms, although there was tenderness of the left chest.  He was referred to the surgical clinic.  Upon referral, x-rays were clear.  

On July 9, 1965, now on active duty, the Veteran reported to sick bay with symptoms of a common cold and complaints of chest pain.  Examination revealed a normal chest, free of any unusual sounds.  The Veteran demanded to see the Medical Officer stating he was sure he had bronchitis or something else was wrong with him.  X-rays were negative and his lungs were clear.  On July 10, 1965, he reported to sick bay with a fever and complaints of nausea and vomiting for three days, and minimal shortness of breath.  On physical examination, there were increased tubular breath sounds, no rales, bronchi, both bases.  The impression was bronchitis, gastritis.  On July 12, 1965, it was noted there was less tubular breath sounds, no rales, rhonchi, both bases.  On July 13, 1965, he was referred to the Naval hospital for admission and further disposition.  

In a September 1965 Medical Board report, the Veteran was found unfit for duty due to pneumothorax, recurrent, spontaneous, and existing prior to service and not aggravated by service.  It was noted that the Veteran feels frequent pressure in his chest unrelated to activity or exertion but occurring frequently when under emotional strain.  He also has pain in the area of the closed thoracotomy scar on pressure or on turning to certain positions.  Physical examination was negative except for right lower chest, rales and rhonchi and decreased breath sounds.  There was also dullness to percussion in the right base.  The scar in the second intercostals space on the left in the anterior chest from the thoracotomy was noted to be healed but tender to touch or palpation.  Psychiatric examination revealed an adjustment reaction of adolescence and an inability to adjust in his present situation.  Chest x-ray revealed a density in the right lower lung field consistent with pneumonia.  Following treatment, follow-up x-rays revealed a normal chest.  The Veteran was noted to have a conscious fear of recurrence of his pneumothoraces, and was told by doctors to be careful of recurrences.  He was anxious and easily upset with the idea of going to sea for fear of developing a pneumothorax while at sea.  He was diagnosed by psychiatric care to have an adjustment reaction of adolescence.  

Postservice evidence shows that the Veteran was hospitalized in March 1993 at Manatee Memorial Hospital with progressive onset of shortness of breath and increasing abdominal bloating.  He had been treated with a variety of agents, including antibiotics, but his cough continued and he had progressive dyspnea.  Chest x-ray revealed a right lower lobe infiltrate and severe cardiomegaly.  He was admitted for intravenous antibiotics for attempted symptom control and to evaluate the cardiomegaly.  The impression included cardiomegaly probably with congestive heart failure symptoms and possibly congestive hepatomegaly and possibly ascites, rule out primary gastrointestinal processes such as hepatitis, cirrhosis, or even consider gastrointestinal neoplasms, however may be due to a viral myocarditis versus occult coronary artery disease.  

In an April 1993 report by the Manatee Memorial Hospital, the Veteran reported that he was discharged from the Navy for medical reasons after spending 45 days in the hospital with pneumonia.  He asked whether any of his present problems could be related to his service treatment.  The physician indicated he would have to defer comment until he saw the record and to see if chest x-rays reported any cardiomegaly.  It was noted that if old chest x-rays can document cardiomegaly than this would support the Veteran's theory (that his treatment in service is related to his current symptomatology).  

In a November 2000 Blake Medical Center private medical report, it was noted the Veteran had a cardiac history which includes viral myocarditis.  The Veteran reported a history of a prolonged respiratory illness while he was in the Navy which warranted him being confined for approximately 45 days and receiving a medical discharge.  The impression included cardiomyopathy, secondary to myocarditis, viral.  

In May 2001 correspondence, the Veteran stated that he believed at the time of his active service a virus attacked his heart and he had viral myocarditis, but that medical science had not progressed far enough to diagnose the disability/disease at the time of his active service.  

The instant claim for service connection for a heart condition was received in April 2007.  He again stated that he was placed in the contagious ward and that doctors did not know what was wrong with him because medical science had not progressed far enough to make a proper diagnosis.  In a separate undated statement submitted near the same time as the claim for service connection for a heart condition, the Veteran stated that Dr. C.E. Bredlau told him his viral myocarditis happened a long time ago as his scar tissue was very old (i.e., 30 years old).  

In his April 2008 notice of disagreement, the Veteran stated that he was placed in the contagious ward because of his pneumonia during service, had continuous chest pains, and that the virus (viral myocarditis) was destroying his heart.  He related that several doctors have told him that the scar tissue of his heart was very old and a virus destroyed his heart, and related the scar tissue to his active service illness.  

In an undated letter identified as "part two of letter of disagreement", the Veteran stated that as his pneumonia got better during his active service, the doctor told him it sounded like his was damaged.  He also stated Dr. C.E. Bredlau was the first to determine that an air born virus had attacked his heart because the scar tissue around his heart was very old (i.e., 25 to 30 years old).  

In an August 2009 VA cardiology report, the cardiologist opined the Veteran has an idiopathic dilated cardiomyopathy "that I feel is related to an acute viral illness while he was in the Navy."  The cardiologist indicated that the records were destroyed in a fire.  

In an October 2009 VA cardiology report, it was noted, "[a]pparently [the Veteran] has a dilated cardiomyopathy that apparently was related to a long viral illness while he was in the Navy."  

At the August 2010 video conference hearing, the Veteran testified that he was put in confined quarters/contagious ward and given antibiotics.  He observed that heart research did not know enough until the mid-1970s about viruses destroying the heart.  He testified that he experienced chest pain from 1965 to 1993.  He further testified that Dr. C.E. Bredlau stated it was possible viral myocarditis was related to his sickness during active service due to the severity of the scar tissue around his heart.  

On December 2010 VA examination, the Veteran recalled becoming ill during his active service and being quarantined for contagious disease for four weeks.  His exercise capacity returned to normal in three months and he became essentially asymptomatic until 1993 except for atypical chest pain.  In 1993, he was diagnosed with congestive cardiomyopathy and was told he had viral myocarditis.  He currently has ongoing dyspnea on exertion and atypical chest pain, occurring during psychiatric stress generally and not necessarily with aerobic activity.  Review of the claims file revealed two episodes of spontaneous pneumothorax in 1963 and 1964 that required placement of chest tubes, both in the left hemithorax.  It was noted that during his active service none of his examinations or x-rays refer to any cardiac abnormalities and specifically he had no cardiomegaly.  

After a review of the claims file and noted medical history, it was opined that the Veteran's chronic chest pain stems from his two episodes of spontaneous pneumothorax that occurred prior to his active duty.  The examiner explained that the chest pain is secondary to pleural scarring adhesions that result from the chest tube that is inserted to re-expand the lung.  On this basis, the examiner concluded that his chest pain has nothing to do with his service, as it was not a result of his service illness, nor was it exacerbated by his service illness or career.  It was also indicated that the Veteran has congestive heart failure that started in 1993.  It was noted it is an idiopathic condition, meaning there is no evidence of valvular or coronary artery disease or other causal etiologies that would account for the heart failure.  Doctors often ascribe this to a "viral infection" of the heart, but that is presumptive and there is no direct evidence to actually prove it.  The examiner also stated that there was no evidence that the Veteran had an undiagnosed cardiomyopathy during his active service that in some way became quiescent only to resurface later.  The examiner cited to the lack of cardiac complaints or issues during service, and that chest x-rays did not show cardiomegaly.  Hence, neither the Veteran's in-service complaints of chest pain nor his hospitalization represent an in-service incurrence or occurrence of his current heart condition.  The Veteran's current cardiac condition is not caused by or causally related to his active service or any incident therein.  

As noted above, there was no examination on service enlistment.  Nonetheless, the record contains clear and unmistakable evidence that the Veteran was hospitalized for a pneumothorax in August 1963 and April 1964 for complaints of chest pain, both of which were prior to his active service.  Hence, it is clear that his chest pain and the pneumothoraxes pre-existed his service.  There is also clear and unmistakable evidence that his chest complaints were not aggravated in service.  Whether a disability increased in severity is in large measure a medical question.  There is no medical evidence of a recurrence of a pneumothorax during his active service or of an increase in severity of the Veteran's chest pain beyond natural progress.  In this regard, the Board notes that while the Veteran was seen for complaints of chest pain in July 1965 during his active service, such resolved as evidenced by the September 1965 Medical Board report that noted his frequent pressure in his chest was occurring when under emotional stress, and psychiatric examination revealed an adjustment reaction of adolescence and an inability to adjust in his present situation.  The Veteran had a conscious fear of recurrence of his pneumothoraxes, and was told by doctors to be careful of recurrences.  In addition, it was noted that chest x-rays originally were consistent with pneumonia, but following treatment, follow-up x-rays revealed a normal chest, reflecting an acute exacerbation of symptomatology.  Such a finding is supported by the December 2010 VA examiner who opined the Veteran's chest pain was not exacerbated by his service.  The Board finds such opinion is probative as it is based on a review of the claims file, interview of the appellant, and provided by a medical expert competent to provide such an opinion.  As there is no competent medical opinion to the contrary, the Board finds such opinion to be persuasive.  As noted above, for a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Turning to the claimed heart disability, the Board acknowledge the Veteran's contention that his heart condition is related to his service.  However, there is no evidence that a heart condition was manifested in service or in the initial year following the Veteran's discharge from active duty.  Post-service evidence shows that a heart condition was first diagnosed in 1993 (i.e., approximately 28 years after service).  As such, service connection for a heart condition on the basis that it became manifest in service and persisted is not warranted.  To the extent the Veteran has indicated that he experienced a recurrence of chest pain from his active service until the first diagnosis of his heart condition, the Board finds significant that the evidence shows that his complaints of chest pain pre-existed his active service.  Moreover, there is no evidence of aggravation during active service.  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's heart condition may nonetheless somehow otherwise be related to service.  In this regard, the Board notes that there is medical evidence relating the Veteran's current heart condition to his active service.  Specifically, in an August 2009 VA cardiology report, the cardiologist opined the Veteran has an idiopathic dilated cardiomyopathy "that I feel is related to an acute viral illness while he was in the Navy."  The cardiologist indicated that the records were destroyed in a fire.  In an October 2009 VA cardiology report, it was noted, "[a]pparently [the Veteran] has a dilated cardiomyopathy that apparently was related to a long viral illness while he was in the Navy."  On review of the medical evidence of record, the Board finds that such medical opinions are entitled to limited probative value.  In regards to the August 2009 VA cardiologist opinion, the Board finds this opinion is inadequate because it is not supported with an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board also notes that the cardiologist referenced to destroyed records in a fire.  However, there is no evidence that the Veteran's service treatment records were destroyed in a fire, suggesting that the cardiologist's opinion was not based on a review of the claims file or an accurate factual understanding of the Veteran's heart condition.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value).  In regards to the October 2009 VA cardiology report and the opinion provided therein, the Board likewise finds that the opinion is entitled to limited probative value.  The Board finds that the opinion is inadequate because it is not supported with an adequate rationale.  See Stefl, 21 Vet. App. at 124.  

While the Veteran contends that his current heart condition is related to his active service, the Board finds the most probative evidence is against such contention.  In contrast to the above-noted medical opinions, after considering the medical evidence of record, and examining and interviewing the Veteran, the examiner in December 2010 concluded that the Veteran's current cardiac condition is not caused by or causally related to his active service or any incident therein.  The examiner cited to the lack of cardiac complaints or issues during service, and that chest x-rays did not show cardiomegaly.  The examiner also noted that the Veteran's congestive heart failure started in 1993, and that such is an idiopathic condition, meaning there is no evidence of valvular or coronary artery disease or other causal etiologies that would account for the heart failure.  Doctors often ascribe this to a "viral infection" of the heart, but that is presumptive and there is no direct evidence to actually prove it.  The December 2010 VA examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale.  Thus, such opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

To the extent the Veteran himself believes that his current heart condition is connected to his active service, there is nothing in the record establishing that he has the specialized training sufficient to render such an opinion.  Although he is competent to state his symptoms, the Veteran is not shown to possess any specialized experience such that he is qualified to render a medical diagnosis or medical opinion concerning the etiology of any current heart condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Heart conditions require medical testing and expertise to diagnose and evaluate.  As the Veteran is not shown to be other than a layperson, his opinion as to the etiology of his current heart condition is not competent medical evidence.  Id.  

To the extent the Veteran has related in numerous lay statements that multiple doctors have informed him that the scar tissue around his heart is very old and is related to a viral attack on his heart during his active service and his illness therein, the Board finds such accounts are not corroborated by the evidence of record.  Specifically, the Veteran has on numerous occasions stated that Dr. C.E. Bredlau opined that the scar tissue around his heart is consistent with viral myocarditis during his active service.  However, review of Dr. C.E. Bredlau private treatment records did not reveal any such opinion.  The Board also finds significant that a physician at the Manatee Memorial Hospital in an April 1993 report explicitly stated that he would have to defer comment on whether any of the Veteran's present problems could be related to his service treatment until he saw the record and to see if chest x-rays reported any cardiomegaly (which they do not in-service).  Hence, the Board finds the Veteran's account of being reportedly told by physicians the scar tissue around his heart was consistent with viral myocarditis dating back to his active service and his treatment therein to be not credible.  

In addition, the Board notes the Veteran's account that his heart condition was not properly diagnosed during his active service because medical science had not progressed far enough.  However, the evidence suggests that the medical field was advanced enough to diagnose a heart condition, and specifically cardiomegaly.  As noted above, the April 1993 physician at the Manatee Memorial Hospital stated that if chest x-rays revealed any cardiomegaly, his theory of entitlement to service connection would be supported.  Moreover, the December 2010 VA examiner referenced the fact that chest x-rays during active service did not reveal any heart condition.  While there have certainly been advancements in the medical field since the Veteran's active service, the evidence does not support the Veteran's allegation that the medical field was not advanced enough to diagnose a heart condition.  Moreover, the Veteran has not presented any treatise or medical evidence to support his contention that if his heart condition, to include viral myocarditis, had been present during his active service, the medical field was not advanced enough to detect or diagnose such condition.  Thus, the Board finds the Veteran's argument to be without merit.  

For the foregoing reasons, the Board finds that service connection for a heart condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Accordingly, the claim is denied.  


ORDER

Service connection for a heart condition is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


